Per Curiam.

We affirm the judgment of the court of appeals. “Mandamus will not lie to enforce a private right against a private person.” State ex rel. Pressley v. Indus. Comm. (1967), 11 Ohio St.2d 141, 40 O.O.2d 141, 228 N.E.2d 631, paragraph eight of the syllabus. Nor will the writ issue when the relator has an adequate remedy at law. State ex rel. Westchester Estates, Inc. v. Bacon (1980), 61 Ohio St.2d 42, 15 O.O.3d 53, 399 N.E.2d 81.
The court of appeals correctly held that the relationship between the bank and appellant was that of debtor and creditor, a contractual undertaking. See Speroff v. First-Central Trust Co. (1948), 149 Ohio St. 415, 37 O.O. 98, 79 N.E.2d 119, paragraph one of the syllabus, and Cincinnati Ins. Co. v. First *539Natl. Bank (1980), 63 Ohio St.2d 220, 223, 17 O.O.3d 136, 138, 407 N.E.2d 519, 522. Therefore, appellant’s complaint does not state a cause of action against appellee as a private citizen or as a representative of the bank because an action for damages for breach of contract would be an adequate remedy at law.
Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.